Exhibit 10.1

AGREEMENT

BETWEEN

ATRICURE, INC. AND JULIE PITON

AtriCure, Inc. and Julie Piton (“Executive”) enter into this Agreement (the
“Agreement”), effective on the date falling eight days after the date of
signature below (the “Effective Date”).

WHEREAS, Executive was employed as Vice President Finance and Administration and
Chief Financial Officer for AtriCure, Inc. (the “Company”);

WHEREAS, Executive has voluntarily terminated her employment effective April 30,
2012;

WHEREAS, the parties are desirous of resolving all matters concerning
Executive’s employment with the Company and thereof based upon a mutual
understanding, with finality and without further expenditure of time, effort,
money, and without admitting that any unlawful or improper action occurred;

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:

1. Executive’s last day working as Chief Financial Officer of AtriCure is
April 30, 2012 (the “Termination Date”). Executive’s employment and all
positions held within the Company shall end on the Termination Date.

2. Provided Executive executes this Agreement and does not revoke any provision
hereof pursuant to Paragraph 6(b), the Company hereby agrees to pay Executive
through the Termination Date, the following amounts:

(a) All accrued and unpaid base salary through the Termination Date.

(b) Executive will be paid for any accrued and unused vacation per AtriCure’s
policy, less all applicable withholding taxes.

(c) Executive’s stock options and restricted stock shall continue to vest during
the payroll periods described in Paragraph 2(d) below and shall be governed by
AtriCure’s 2005 Equity Incentive Plan; provided, however, that all awards of
equity-based compensation, including stock options and restricted stock
(collectively, “Executive Stock Awards”) granted to Executive by Company shall
be exercisable through April 30, 2013. After April 30, 2013, none of the
unvested or unexercised Executive Stock Awards shall become vested or
exercisable notwithstanding the terms and conditions of any award agreement or
plan document.

(d) Separation pay equal to twelve (12) months of Executive’s base salary
payable in equal installments for 24 payroll periods (12 months) according to
AtriCure’s ordinary payroll practices, less all applicable withholding taxes.

Executive acknowledges and agrees that, other than as specifically set forth in
this Agreement, Executive is not and will not be due any additional
compensation, including, but not limited to, compensation for unpaid salary,
unpaid bonus, severance, vacation pay from the Company, and any other
compensation after the Date of Termination, except as provided herein. The
Company agrees to indemnify Executive to the extent provided in its Second
Amended and Restated Bylaws.

3. AtriCure will provide Executive with a letter of reference in a form
acceptable to Executive and AtriCure and signed by the Chief Executive Officer.
AtriCure will respond to inquiries generally consistent with the letter of
reference. Executive shall provide the Company not later than 4:00 p.m.
Cincinnati, Ohio time on April 26, 2012 a proposed statement subject to Company
consideration to be included in any filing required by the U.S. Securities and
Exchange Commission that describes her termination. Any communications to third
parties shall be consistent with such statement.



--------------------------------------------------------------------------------

4. Beginning on the Termination Date, Executive shall be eligible to elect COBRA
continuation coverage under the group medical, dental, vision and/or FSA plan
generally available to other employees of the Company. If Executive exercises
her rights under COBRA, AtriCure will make all required COBRA payments due on
Executive’s behalf during the payroll periods described above in Paragraph 2
(d).

5. (a) Unless otherwise specified herein, Executive agrees that she shall honor
and abide by all agreements she signed upon commencement of employment or during
employment with the Company, including, but not limited to non-competition,
proprietary information, inventions agreement, confidentiality agreements,
conflict of interest agreements, arbitration agreements, and business conduct
agreements. AtriCure will consider in good faith any reasonable modifications to
Executive’s non-competition covenants, which still protect the legitimate
business interests of AtriCure.

(b) Without limiting any contractual, statutory or other obligations of the
Executive and except to the extent otherwise expressly given written consent by
the Company in its sole discretion, Executive agrees she will not, directly or
indirectly, do any of the following during the twelve (12) month period
immediately following the Date of Termination, anywhere within the United States
(or any other country in which the Company is doing business): (i) induce any
employee of the Company to leave the employ of the Company; (ii) induce any
customer, consultant, vendor, advisor, physician, clinical investigator,
university, hospital or other party having a business or professional
relationship with the Company to cease or adversely change its relationship with
the Company; (iii) counsel or advise or engage in (whether as an employee,
consultant, proprietor, partner, director or otherwise), or have any ownership
interest in (except for up to 1% of the outstanding shares of a publicly traded
company), or participate in the financing, operation, management or control of ,
any other person, firm, corporation, or other entity engaged in or conducting
business which is the same as, or competing with, the business being conducted
by the Company (including, without limitation, any person, firm, corporation or
other entity that designs, manufactures, develops, distributes, markets,
promotes or sells any medical devices that may compete with any of the Company’s
devices). Executive acknowledges that compliance with this paragraph is
necessary to protect the national and international business and goodwill of the
Company and that breach of any of these provisions will irreparably and
continually damage the Company for which money damages may not be adequate. In
the event that Executive breaches this paragraph, the Company will cease making
any remaining unpaid severance benefits and require reimbursement of any prior
benefits paid to Executive under this Agreement. In addition, the Company shall
be entitled to preliminarily and/or permanently enjoin Executive from violating
this paragraph in order to prohibit such harm. Nothing in this Agreement shall
be construed to prohibit the Company from also pursuing any other remedy
available to it, the parties having agreed that all remedies are to be
cumulative.

(c) Executive will not, directly or indirectly, divert or attempt to divert or
take advantage of or attempt to take advantage of any actual or potential
business opportunities of AtriCure (e.g., joint ventures, other business
combinations, investment opportunities, potential investors in AtriCure, and
other similar opportunities) which Executive became aware of during her
employment with AtriCure.

(d) Executive agrees she will not, directly or indirectly, disparage or
criticize the Company, any of its employees, directors or officers or issue any
communication, written or otherwise, that reflects adversely on or encourages
any adverse action against the Company, except to the extent testifying
truthfully under oath pursuant to any lawful court order or subpoena or
otherwise truthfully responding to or providing disclosures required by law. The
Company agrees that it shall direct its executive officers and Board of
Directors that they will not, directly or indirectly, disparage or criticize the
Executive, or issue any communication, written or otherwise, that reflects
adversely on or encourages any adverse action against the Executive, except to
the extent testifying truthfully under oath pursuant to any lawful court order
or subpoena or otherwise truthfully responding to or providing disclosures
required by law.

(e) If Executive violates her obligations under this Agreement, Executive
acknowledges that AtriCure has the right to discontinue any further payments and
to cancel this Agreement with no further obligations to Executive.

6. (a) Executive, on behalf of Executive and Executive's heirs, executors,
administrators, assigns, affiliates and agents, does hereby knowingly and
voluntarily release, acquit, and forever discharge the Company, successors,
assigns, and past, present, and future directors, officers, employees, trustees,
and shareholders of the Company (the "Released Parties") from and against any
and all charges, complaints, claims, cross-claims, third-party claims,
counterclaims, contribution claims, liabilities, obligations, promises,
agreements, controversies,



--------------------------------------------------------------------------------

damages, actions, causes of action, suits, rights, demands, costs, losses,
debts, and expenses of any nature whatsoever, known or unknown, suspected or
unsuspected, foreseen or unforeseen, matured or unmatured, which, at any time up
to and including the date on which Executive signs this Agreement, exist, have
existed, or may arise from any matter whatsoever occurring, including, but not
limited to, any claims arising out of or in any way related to Executive's
employment with the Released Parties and the termination thereof, which
Executive, or any of her heirs, executors, administrators, assigns, affiliates,
and agents ever had, now has, or at any time hereafter may have, own, or hold
against any of the Released Parties based on any matter (known or unknown)
existing on or before the date on which Executive signs this Agreement.
Executive acknowledges that in exchange for this release, the Company is
providing Executive with total consideration, financial or otherwise, which
exceeds that which Executive might otherwise have been entitled without the
release. By executing this Agreement, Executive is waiving, without limitation,
all claims against the Released Parties arising under federal, state, and local
labor laws, any employment-related claims under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and any other restriction on the
right to terminate employment. Nothing herein shall release any party from any
obligation under this Agreement. Executive acknowledges and agrees that this
release and the covenant not to sue set forth in paragraph (c) are essential and
material terms of this Agreement and that, without such release and covenant not
to sue, no agreement would have been reached by the parties and no benefits
would have been paid. Executive understands and acknowledges the significance
and consequences of this release and this Agreement.

(b) EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES:
(A) THAT EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND
VOLUNTARY AND IN COMPLIANCE WITH THE OLDER WORKER’S BENEFIT PROTECTION ACT OF
1990; (B) THAT EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT
EXECUTIVE HEREBY IS AND HAS BEEN ADVISED IN WRITING BY THE COMPANY TO CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE; (D) THAT THE COMPANY HAS GIVEN
EXECUTIVE A PERIOD OF AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER
THIS RELEASE; (E) THAT EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION
OF THIS RELEASE, EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY
WRITTEN NOTICE TO THE UNDERSIGNED; AND (F) THAT THIS ENTIRE AGREEMENT SHALL BE
VOID AND OF NO FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF
EXECUTIVE CHOOSES NOT TO SO REVOKE, THAT THIS AGREEMENT AND RELEASE THEN BECOME
EFFECTIVE AND ENFORCEABLE UPON THE EIGHTH DAY AFTER EXECUTIVE SIGNS THIS
AGREEMENT.

(c) To the maximum extent permitted by law, Executive covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
court against the Released Parties, including, but not limited to, any of the
claims released in this Agreement. Notwithstanding the foregoing, nothing herein
shall prevent Executive or any of the Released Parties from instituting any
action (i) to enforce the terms of this Agreement; (ii) to file a charge,
testify, assist or participate in any manner in an investigation, hearing or
proceeding conducted by the Equal Employment Opportunity Commission or similar
state agency; however, Executive may not recover any additional compensation or
damages as a result of any such participation; (iii) to enforce any rights
Executive may have to recover vested benefits under ERISA; or to assert claims
that might arise after the date Executive signs the Agreement.

(d) Executive represents and warrants that: (i) Executive has not filed or
initiated any legal, equitable, administrative, or other proceeding(s) against
any of the Released Parties; (ii) no such proceeding(s) have been initiated
against any of the Released Parties on Executive’s behalf; (iii) Executive is
the sole owner of the actual or alleged claims, demands, rights, causes of
action, and other matters that are released in this Paragraph 6; (iv) the same
have not been transferred or assigned or caused to be transferred or assigned to
any other person, firm, corporation or other legal entity; (v) Executive has the
full right and power to grant, execute, and deliver the releases, undertakings,
and agreements contained in this Agreement; (vi) Executive has not used any
proprietary or confidential information of the Company for her own benefit, or
disclosed any such information, directly or indirectly, to any third party,
except as such disclosure is permitted under the terms of the relevant
confidentiality agreements between him and the Company; and (vii) Executive
confirms that she has returned to the Company all documents, materials,
recordable media and tangible matter (together with all copies thereof) required
to be returned by him to the Company under such agreements as well as any other
computer or communication equipment or other property of the Company in her
possession or control.



--------------------------------------------------------------------------------

(e) The consideration offered herein is accepted by Executive as being in full
accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and Executive expressly agrees that Executive is not entitled
to and shall not receive any further payments, benefits (except vested ERISA
benefits), or other compensation or recovery of any kind from the Company or any
of the other Released Parties. Executive further agrees that in the event of any
further proceedings whatsoever based upon any matter released herein, the
Company and each of the other Released Parties shall have no further monetary or
other obligation of any kind to Executive, including without limitation any
obligation for any costs, expenses and attorneys’ fees incurred by or on behalf
of Executive.

7. Executive acknowledges by signing this Agreement that Executive has read and
understands this document, that Executive has conferred with or had the
opportunity to confer with Executive’s attorney regarding the terms and meaning
of this Agreement, that Executive has had sufficient time to consider the terms
provided for in this Agreement, that no representations or inducements have been
made to Executive except as set forth in this Agreement, and that Executive has
signed the same KNOWINGLY AND VOLUNTARILY.

8. It is intended that the provisions of this Agreement shall be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. The provisions of this Agreement
shall be governed by and construed solely in accordance with the internal laws
of the state of Ohio. In the event that any paragraph, subparagraph, or
provision of this Agreement shall be determined to be partially contrary to
governing law or otherwise partially unenforceable, the paragraph, subparagraph,
or provision and this Agreement shall be enforced to the maximum extent
permitted by law, and if any paragraph, subparagraph, or provision of this
Agreement shall be determined to be totally contrary to governing law or
otherwise totally unenforceable, the paragraph, subparagraph, or provision shall
be severed and disregarded and the remainder of this Agreement shall be enforced
to the maximum extent permitted by law.

9. Executive agrees that neither this Agreement nor the performance by the
parties hereunder constitutes an admission by any of the Released Parties of any
violation of any federal, state, or local law, regulation, common law, breach of
any contract, or any other wrongdoing of any type. Executive and Company agree
that this Agreement satisfies and discharges any and all obligations of the
parties hereto under Section 8(f) of the Employment Agreement entered into as of
January 5, 2007, as amended, between Executive and Company.

10. The rights and benefits under this Agreement are personal to Executive and
such rights and benefits shall not be subject to assignment, alienation, or
transfer, except to the extent such rights and benefits are lawfully available
to the estate or beneficiaries of Executive upon death.

11. Executive agrees that she will assist and cooperate with the Company, in all
reasonable respects, in connection with the defense or prosecution of any claim
that may be made against or by the Company, regarding any ongoing or future
investigation or dispute or claim of any kind involving the Company, whether
civil, administrative or criminal, and as otherwise reasonably requested by the
Company.

12. Each party hereby consents to and submits to the jurisdiction of the federal
and state courts located in Butler County, Ohio and, except as provided in any
existing or future agreement between the parties regarding arbitration, any
action or suit under this Agreement shall be brought in the federal or state
court with appropriate jurisdiction over the subject matter established or
sitting in such city, and each party hereby agrees not to raise in connection
therewith, and hereby waives, any defenses based upon the venue, the
inconvenience of the forum, the lack of personal jurisdiction, the sufficiency
of service of process or the like in any such action or suit brought in
accordance with this Paragraph.

13. Except as and to the extent as may be otherwise expressly provided herein,
all notices under this Agreement (including, without limitation, any service of
process hereunder) shall be in writing and shall be delivered personally or via
prepaid, receipted overnight courier service (such as FedEx), or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
addresses for the parties set forth on the first page of this Agreement or to
such other address as either party shall designate to the other party by written
notice in like manner, with all notices to the Company to be further addressed
“Attention: Vice President of Human Resources”. All notices shall be deemed
given and received upon actual delivery.



--------------------------------------------------------------------------------

14. This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which, when taken together, shall constitute one
and same instrument. This Agreement may be executed and delivered by exchange of
facsimile copies showing the signatures of the parties hereto, and those
signatures need not be on the same copy. The facsimile copies showing the
signatures of the parties will constitute originally signed copies of the same
agreement requiring no further execution.

15. Subject to Paragraph 5(a), this Agreement constitutes the entire agreement
between the Company and Executive with respect to the subject matter hereof.
Executive affirms that, in entering into this Agreement, she is not relying upon
any other oral or written promise or statement made by anyone at any time on
behalf of the Company. This Agreement may not be changed or altered, except by a
writing signed by the Company and Executive.

 

ATRICURE, INC.       Julie Piton By:          /s/ Robert
Ward                           Sign:   /s/ Julie Piton                 Robert
Ward   Dated:   April 30, 2012

                Vice President, Human Resources

Dated:     April 30, 2012

   